

117 HRES 150 IH: Expressing support for the designation of February 20 to February 27, 2021, as “National FFA Week”, recognizing the important role of the National FFA (FFA) Organization in developing the next generation of leaders who will change the world, and celebrating 50 years of National FFA Alumni and Supporters.
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 150IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Mann (for himself, Mr. Langevin, Mrs. Wagner, Mr. Newhouse, Mr. Issa, Mr. Comer, Mr. Thompson of Pennsylvania, Mr. McCaul, Mr. Lucas, Mr. Kelly of Pennsylvania, Ms. Craig, Mr. Pfluger, Mr. Fitzpatrick, Mrs. Walorski, Mr. LaTurner, Mr. O'Halleran, Ms. Herrell, Mrs. Hayes, Mr. Hagedorn, Mr. Costa, Mr. Cloud, Mr. Latta, Mr. Bost, Mrs. Fischbach, Mr. Bacon, Mr. Emmer, Mr. Jackson, Mrs. Bustos, Mr. Harder of California, Mr. Smith of Nebraska, Ms. Houlahan, Mr. Weber of Texas, Mr. Keller, Mr. Fortenberry, Mrs. McClain, Mr. Johnson of South Dakota, Mrs. Hartzler, Mr. Graves of Missouri, Mr. Cline, Mr. Pence, Mr. Carl, Mr. Jacobs of New York, Mr. Kustoff, Mr. Armstrong, Mr. Allen, Mr. Baird, Mr. Feenstra, Mr. Stauber, Ms. Kuster, Mr. Crawford, Mr. Gibbs, Mr. Balderson, Mrs. Cammack, Mr. Bishop of Georgia, Mr. Smith of Missouri, Mr. Moore of Alabama, Mr. Grothman, Mr. Cleaver, Mr. Westerman, Mr. Simpson, Ms. Cheney, Mr. Lawson of Florida, Mr. Austin Scott of Georgia, Mr. Luetkemeyer, Mr. Cicilline, Mr. Valadao, Mr. Fulcher, Mrs. Hinson, Ms. Spanberger, Mr. Steube, Mr. Mullin, Mr. Carbajal, Mr. Meuser, Mr. Panetta, Mrs. Axne, Mr. Case, Mr. Rodney Davis of Illinois, Ms. Schrier, and Mr. Estes) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONExpressing support for the designation of February 20 to February 27, 2021, as National FFA Week, recognizing the important role of the National FFA (FFA) Organization in developing the next generation of leaders who will change the world, and celebrating 50 years of National FFA Alumni and Supporters.Whereas the National FFA Organization was established in 1928;Whereas the mission of the FFA is to make a positive difference in the lives of students by developing their potential for premier leadership, personal growth, and career success through agricultural education;Whereas there are 760,113 FFA members in 8,739 chapters in all 50 States, Puerto Rico, and the District of Columbia;Whereas the National FFA Organization welcomes all students;Whereas more than 13,000 FFA advisors and agricultural education teachers deliver an integrated model of agricultural education, providing students with innovative and leading-edge education;Whereas 2021 marks 50 years of National FFA alumni and supporters;Whereas there are more than 8,000,000 FFA alumni worldwide; andWhereas members of the National FFA Organization will celebrate National FFA Week during the week of February 20 through February 27, 2021: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a National FFA Week;(2)recognizes the important role of the National FFA Organization in developing the next generation of leaders who will change the world; and(3)celebrates 50 years of National FFA alumni and supporters. 